Citation Nr: 0740899	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  96-43 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tremors of the 
hands and head, to include as based on exposure to vesicant 
agents.

2.  Entitlement to service connection for a skin disorder 
(other than to the face and chest), to include as based on 
exposure to vesicant agents.

3.  Entitlement to service connection for coronary artery 
disease, to include as based on exposure to vesicant agents.

4.  Entitlement to service connection for cataracts, to 
include as based on exposure to vesicant agents.

5.  Entitlement to service connection for a prostate 
disorder, to include as based on exposure to vesicant agents.

6.  Entitlement to service connection for peptic ulcer 
disease, to include as based on exposure to vesicant agents.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to May 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from September 1993 
and May 1995 rating decisions by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1998, the veteran testified at a personal 
hearing before the undersigned.  A transcript of that hearing 
is of record.  In April 1999 and October 2003, the Board 
remanded the case to the RO for additional development.

In a July 2007 rating decision, the RO granted service 
connection for asthma (to include shortness of breath); 
cellulitis of the leg; broken blood vessels; burns on chest; 
scarring of scrotum; and skin cancer of the face and chest.  
Hence, those issues are no longer on appeal.

The issue of entitlement to service connection for a skin 
disorder (other than of the face and chest), to include as 
based on exposure to vesicant agents, is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

The veteran's tremors of the hands and head, coronary artery 
disease, cataracts, prostate disorder, and peptic ulcer 
disease were not manifested during service or for many years 
thereafter and are not shown to be related to his service or 
any events therein, to include exposure to vesicant agents.


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by tremors 
of the hands and head is not warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.316 
(2007).

2.  Service connection for coronary artery disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (2007).

3.  Service connection for cataracts is not warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.316 (2007).

4.  Service connection for a prostate disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.316 (2007).

5.  Service connection for peptic ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.316 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in March 2003 and April 2004 explained what the evidence 
needed to show to substantiate the claims.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The September 1993 and May 
1995 rating decisions, a July 1996 statement of the case 
(SOC) and subsequent supplemental SOCs (SSOCs) provided the 
text of applicable regulations and explained what the 
evidence showed and why the claims were denied.  

While it was not possible for complete VCAA notice to be 
given prior to the ratings on appeal (which predated the 
enactment of the VCAA by a number of years), the appellant 
had ample opportunity to respond to the notice letters and 
the SOC and SSOCs and to supplement the record after notice 
was given.  The claims were thereafter readjudicated.  See 
August 2007 SSOC.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has been unable to 
obtain the veteran's service medical records as they (other 
than the service separation examination which is of record) 
are presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The Board recognizes that 
there is a heightened duty to assist in this case.  
Significantly, the RO sought alternate source development of 
the evidence.  However, NPRC has been unable to reconstruct 
the record, and found no Surgeon General's Office (SGO) 
abstracts of treatment for the veteran.  The veteran was 
provided with a VA examination in August 2006.  VA's duty to 
assist the appellant in the development of these claims is 
satisfied.

II.  Factual Background

On the veteran's service separation examination in May 1946 
neurological, eyes, cardiovascular, genitourinary, and 
abdomen and viscera evaluations were normal.  Blood pressure 
was 140/80, and chest X-ray showed no significant 
abnormalities.

Private treatment records show that in October 1962 the 
veteran was treated for duodenal ulcer.  A chest X-ray in 
January 1964 was normal.  On a private physical examination 
in October 1968, the veteran reported no trouble with his 
eyes, no urinary difficulties, and no chest pains.  A March 
1970 treatment record noted the veteran had become very dizzy 
and fallen in his bathroom.  He was experiencing heart 
fibrillations.  On April 1975 private physical examination, 
the veteran reported no urinary difficulties, eye problems, 
chest pains, or dizziness.  It was noted that the veteran 
checked up extremely well and had no real complaints.  In 
September 1975, he was noted to have an irritable 
gastrointestinal tract.

On private physical examination in December 1977 the 
veteran's eyes and prostate were normal.  He reported no 
chest pain; his heart was not enlarged and rhythm was normal.  
The examiner noted that the veteran had no current suggestion 
of a return of ulcer.  The veteran had no complaints of dizzy 
spells or problems with his hands.

Chest X-ray in November 1989 showed a slightly enlarged 
heart.  Ultrasound of the prostate in February 1991 was 
described as benign appearing.  Peptic ulcer disease was 
noted in October 1992.  Early posterior subcapsular cataract 
of each eye was noted in October 1993.

A February 1998 neurology consultation noted the veteran 
reported a history of tremors dating back 40 years.  The 
examiner noted the veteran had a "very good history for 
essential tremor but there is a little question about his 
right side- could there be some minimal Parkinsonism or is 
there evidence of mild vascular disease."  

The record contains a letter dated in August 1996 from the 
veteran to a Dr. Poindexter at a VA facility in Richmond, 
Virginia.  In it, the veteran describes a long history of 
health complaints dating to the early 1960s, which he 
attributes to exposure to vesicant agents.  The veteran 
indicates that he would appreciate it if Dr. Poindexter would 
"write a letter to the effect:

To whom it may concern:

[The veteran] has been a patient of mine for 
approximately five years during which time he 
has been treated for asthma, cellulitis of the 
legs, peptic ulcers, high blood pressure and 
many other problems.

Any or all of these could or would have been 
caused or exacerbated by exposure to vesicant 
agents, as he states."

At the bottom of the letter is handwritten "I concur with 
all of these complaints.  Dr. Poindexter."

A December 2001 written statement from the Chief of 
Compensation and Pension at the VAMC in Richmond, noted that, 
after review of the letter co-signed by Dr. Poindexter (who 
it was noted no longer worked at the VAMC):

It is my professional opinion that the 
veteran was exposed to mustard gas and that 
the mustard gas exposure over a prolonged 
period of time has contributed to his 
asthma, his cellulitis of the legs, his 
peptic ulcers, and his high blood pressure.

The veteran underwent coronary artery bypass graft in October 
2004.

A VA examination conducted in June 2006, with final report 
dated in August 2006, noted that the examiner had reviewed 
the claims folder and medical studies on vesicant agent 
exposure, and determined that:  the veteran's essential 
tremor, coronary artery disease, nuclear sclerotic cataracts, 
prostatic hypertrophy and prostatitis, and peptic ulcer 
disease, were "less likely than not caused by his exposure 
to mustard gas during military service."

III.  Legal Criteria and Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

When a chronic disease, to include coronary artery disease or 
peptic ulcer disease, becomes manifest to a degree of 10 
percent within one year of the veteran's discharge from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the veteran's period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition.  
See 38 C.F.R. § 3.316 (2007).

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).
The veteran claims he was repeatedly exposed to gas while 
training new recruits at Camp Wheeler over a 13 month period.  
The service department was unable to confirm the veteran's 
exposure to mustard gas.  In correspondence dated in November 
2002, however, the service department stated it was possible 
that some or all soldiers at Camp Wheeler were trained using 
the standard exercise for the identification of chemical 
agents.  Therefore, the Board finds that the evidence 
demonstrates that (at least to the limited extent indicated 
by November 2002 service department correspondence) the 
veteran was exposed to chemical agents during active service.  

Tremors

Treatment for tremors was first noted in February 1998, with 
essential tremor suspected.  As such disability was not noted 
in service or for many years thereafter, direct service 
connection for the disability is not warranted.  The etiology 
of the tremors is not clearly established.  To the extent 
that they may represent an organic disease of the nervous 
system, it is noteworthy that because they (or an underlying 
chronic nervous system disorder) were not manifested in the 
first postservice year, the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112; 3.307, 3.309 do not apply.

On review, the Board finds that service connection on a 
presumptive basis pursuant to 38 C.F.R. § 3.316 is not 
warranted, as tremors of the hands and head is not among the 
listed conditions for presumptive consideration based on 
exposure to vesicant agents.

While the veteran may still establish service connection for 
his tremors based on exposure to vesicant agents by 
affirmative competent evidence showing such etiology (see 
Combee, supra), he has not presented any such competent 
evidence.  The VA examiner in August 2006 concluded that the 
veteran's tremor was not related to his exposure to vesicant 
agents; there is no competent medical opinion of record 
contradicting this conclusion.  The veteran's own opinion in 
the matter is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Once again, there is 
no medical evidence relating the claimed disability to 
service or to any incident therein.  The earliest medical 
evidence of the veteran's tremor is in 1998, more than 50 
years after he was discharged from service.  Such a lengthy 
interval between service and the earliest documentation of 
the disability for which service connection is sought is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The preponderance of the evidence is against 
this claim.  Hence, it must be denied.

Coronary Artery Disease 

Heart disease was first noted in the 1980s.  As such 
disability was not noted in service or for many years 
thereafter, direct service connection for the disability is 
not warranted.  Further, as coronary artery disease was not 
manifested in the first postservice year, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 do not apply.  
Additionally, the Board finds that service connection on a 
presumptive basis pursuant to 38 C.F.R. § 3.316 is not 
warranted, as coronary artery disease is not among the listed 
conditions for presumptive consideration based on exposure to 
vesicant agents.

While the veteran may still establish service connection for 
his coronary artery disease based on exposure to vesicant 
agents by affirmative competent evidence showing such 
etiology (see Combee, supra), he has not presented any such 
competent evidence.  The VA examiner in August 2006 concluded 
that the veteran's coronary artery disease was not related to 
his exposure to vesicant agents; there is no competent 
medical opinion of record contradicting this conclusion.  The 
veteran's own opinion in the matter is not competent 
evidence.  See Espiritu, supra.  Once again, there is no 
medical evidence relating the claimed disability to service 
or to any incident therein.  The earliest medical evidence of 
the veteran's coronary artery disease is more than 40 years 
after he was discharged from service.  Such a lengthy 
interval between service and the earliest documentation of 
the disability for which service connection is sought is, of 
itself, a factor for consideration against a finding of 
service connection.  See Maxson, supra.  The preponderance of 
the evidence is against this claim.  Hence, it must be 
denied.


Cataracts

Treatment for cataracts was first noted in October 1993.  As 
such disability was not noted in service or for many years 
thereafter, direct service connection for the disability is 
not warranted.  Service connection on a presumptive basis 
pursuant to 38 C.F.R. § 3.316 also is not warranted, as 
cataracts are not among the listed conditions for presumptive 
consideration based on vesicant agent exposure.

While the veteran may still establish service connection for 
his cataracts based on exposure to vesicant agents by 
affirmative competent evidence showing such etiology (see 
Combee, supra), he has not presented any such competent 
evidence.  The VA examiner in August 2006 concluded that the 
veteran's cataracts was not related to his exposure to 
vesicant agents; there is no competent medical opinion of 
record contradicting this conclusion.  The veteran's own 
opinion in the matter is not competent evidence.  See 
Espiritu, supra.  Once again, there is no medical evidence 
relating the claimed disability to service or to any incident 
therein.  The earliest medical evidence of the veteran's 
cataracts is in 1993, more than 45 years after he was 
discharged from service.  Such a lengthy interval between 
service and the earliest documentation of the disability for 
which service connection is sought is, of itself, a factor 
for consideration against a finding of service connection.  
See Maxson, supra.  The preponderance of the evidence is 
against this claim.  Hence, it must be denied.

Prostate Disability 

Treatment for prostate complaints was first noted in 1991.  
As such disability was not noted in service or for many years 
thereafter, direct service connection for the disability is 
not warranted.

On review, the Board finds that service connection on a 
presumptive basis pursuant to 38 C.F.R. § 3.316 is not 
warranted, as prostate hypertrophy/prostatitis is not among 
the listed conditions for presumptive consideration based on 
exposure to vesicant agents.

While the veteran may still establish service connection for 
his prostate disability based on exposure to vesicant agents 
by affirmative competent evidence showing such etiology (see 
Combee, supra), he has not presented any such competent 
evidence.  The VA examiner in August 2006 concluded that the 
veteran's prostate pathology was not related to his exposure 
to vesicant agents; there is no competent medical opinion of 
record contradicting this conclusion.  The veteran's own 
opinion in the matter is not competent evidence.  See 
Espiritu, supra.  Once again, there is no medical evidence 
relating the claimed disability to service or to any incident 
therein.  The earliest medical evidence of the veteran's 
prostate problems is in 1991, more than 40 years after he was 
discharged from service.  Such a lengthy interval between 
service and the earliest documentation of the disability for 
which service connection is sought is, of itself, a factor 
for consideration against a finding of service connection.  
See Maxson, supra.  The preponderance of the evidence is 
against this claim.  Hence, it must be denied.

Peptic Ulcer Disease 

Peptic ulcer disease was first noted in 1962.  As such 
disability was not noted in service or for many years 
thereafter, direct service connection for the disability is 
not warranted.  Further, as peptic ulcer disease was not 
manifested in the first postservice year, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 do not apply.  
Additionally, the Board finds that service connection on a 
presumptive basis pursuant to 38 C.F.R. § 3.316 is not 
warranted, as peptic ulcer disease is not among the listed 
conditions for presumptive consideration based on exposure to 
vesicant agents.

The veteran may still establish service connection for his 
peptic ulcer disease based on exposure to vesicant agents by 
affirmative competent evidence showing such etiology (see 
Combee, supra).  The statements of Dr. Poindexter and the VA 
Comp and Pen Chief are conclusory and general and do not 
provide any rationale or citation.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).  
In contrast, the August 2006 VA examiner's opinion is based 
on a thorough review of the record and cites to studies on 
the effects of vesicant agents.  It concludes that there is 
no relationship between the veteran's exposure to vesicant 
agents in service and his development of peptic ulcer disease 
years later.  

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not, and to what extent, they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the August 2006 VA 
examiner's opinion reflects a full review of all medical 
evidence of record, including the clinical records and the 
medical opinions provided by Dr. Poindexter and the Comp and 
Pen Chief.  In contrast to those opinions, the August 2006 VA 
examiner supported her opinion with detailed findings and 
rationale.  Accordingly, the Board finds that the statements 
of Dr. Poindexter and the Comp and Pen Chief are of less 
probative value than the opinion by the August 2006 VA 
examiner.  That examiner's opinion must be given greater 
probative weight as it is couched in terms of greater 
certainty and includes supporting rationale.  Accordingly, 
the Board finds the opinion persuasive of a conclusion that 
the veteran's peptic ulcer disease is unrelated to his 
exposure to vesicant agents in service.

The veteran's own opinion in the matter is not competent 
evidence.  See Espiritu, supra.  The earliest medical 
evidence of the veteran's peptic ulcer disease is more than 
15 years after he was discharged from service.  Such a 
lengthy interval between service and the earliest 
documentation of the disability for which service connection 
is sought is, of itself, a factor for consideration against a 
finding of service connection.  See Maxson, supra.  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.






ORDER

Service connection for tremors of the hands and head, to 
include as based on exposure to vesicant agents, is denied.

Service connection for coronary artery disease, to include as 
based on exposure to vesicant agents, is denied.

Service connection for cataracts, to include as based on 
exposure to vesicant agents, is denied.

Service connection for a prostate disorder, to include as 
based on exposure to vesicant agents, is denied.

Service connection for peptic ulcer disease, to as based on 
exposure to vesicant agents, is denied.


REMAND

Following the development called for in the October 2003 
Board remand, the RO was to readjudicate the claims on 
appeal.  As noted above, a July 2007 rating decision granted 
service connection for six issues.  An August 2007 
supplemental SOC continued the previous denials with respect 
to five issues.  The issue of entitlement to service 
connection for a skin disorder (other than to the face and 
chest), to include the matter of entitlement based on 
exposure to vesicant agents, which was included in the 
October 2003 remand, has not been addressed by the RO in 
either the July 2007 rating decision or the August 2007 
supplemental SOC.  Due process considerations require that 
this issue be remanded to the RO for proper consideration.

Accordingly, the case is REMANDED for the following action:

The RO should re-adjudicate the claim of 
entitlement to service connection for a 
skin disorder (other than of the face and 
chest), to include as based on exposure to 
vesicant agents.  If it remains denied, 
the RO should issue an appropriate SSOC 
and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


